                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MARY ANN BAUER,                                  )
                                                 )
       Plaintiff,                                )              Case Number 3:18-cv-1293
                                                 )
v.                                               )              Judge Richardson
                                                 )
MICHAEL S. FITZHUGH,                             )              Magistrate Judge Holmes
BERNARD SALANDY, and                             )
RUTHERFORD COUNTY, TENNESSEE,                    )              JURY DEMAND
                                                 )
       Defendants.                               )


                         CASE MANAGEM ENT ORDER


       A. JURISDICTION: The plaintiff alleges that court has jurisdiction pursuant to 42 U.S.C.

§1983 (Count I), 28 U.S.C. §1331 (Count I), 28 U.S.C. § 1343(a)(3) (Count I), and

28 U.S.C.§1367(a) (Count II).



       B. BRIEF THEORIES OF THE PARTIES:

       For Plaintiff: The plaintiff's psychologically fragile son, Joseph Allen Bauer, was

incarcerated in the Rutherford County, Tennessee, jail on November 15, 2017, as a pretrial

detainee on a misdemeanor shoplifting charge. Upon his intake into the jail, Mr. Bauer indicated

that he had suicidal tendencies. In keeping with the defendant Sheriff's policy of permitting

inadequately trained medical personnel to make suicide-risk decisions, Mr. Bauer was given a

cursory evaluation by an inadequately trained employee of the defendant Rudd Medical Services,

P.L.C., who failed to recommend appropriate suicide-prevention procedures. This was in

violation of Mr. Bauer's constitutional right to adequate medical treatment and constitutes grossly

inadequate medical care, all of which amounted to deliberate indifference by the defendants to

                                               –1–
     Case 3:18-cv-01293 Document 14 Filed 02/18/19 Page 1 of 8 PageID #: 31
the deceased's constitutional due-process rights.

       As a consequence, Mr. Bauer hanged himself and died. The plaintiff brings this action as

his next-of-kin. The pendent state claim alleges negligence under Tennessee's Governmental

Tort Liability Act (“TGTLA”) resulting in the death of Mr. Bauer.



       For Defendant: The Decedent, Joseph Allen Bauer, received the appropriate medical

screening. There was no basis to believe there was a substantial risk that the Decedent would

attempt suicide. The Defendants did not act with deliberate indifference for the Decedent's health

and safety, rather Defendants' care of the Decedent complied with the Constitution and the

applicable standard of care.

       Additionally, the Decedent's death was not the result of a custom or policy, nor was it

caused by a failure to train employees.



       C. ISSUES RESOLVED: None.



       D. ISSUES STILL IN DISPUTE: Jurisdiction, venue, liability and damages.

Specifically, the entire spectrum of liability issues are in dispute, including liability for

constitutional violations as well as the TGTLA claim. Although the Decedent's death is not in

dispute, the measure of damages for same, if any, is in dispute.



       E. INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant

to Fed. R. Civ. P. 26(a)(1) on or before March 22, 2019.



       F. CASE RESOLUTION PLAN AND JOINT STATUS REPORTS: The parties must

                                                  –2–
     Case 3:18-cv-01293 Document 14 Filed 02/18/19 Page 2 of 8 PageID #: 32
make a minimum of two independent, substantive attempts to resolve the case. By no later than

May 31, 2019, the parties shall conduct an in-person meeting to discuss settlement. A

representative of each defendant with full settlement authority shall participate in the settlement

conference, and may participate telephonically, but must still participate for the entire duration of

the settlement conference. (Counsel for the parties shall meet in person, even if representatives of

the defendants participate telephonically.) The parties must have conducted sufficient discovery

by that date to initially evaluate the merits of the case and the prospect for settlement. By no

later than June 14, 2019, the parties shall submit a joint case resolution status report confirming

that the parties made a first good faith attempt to resolve the case. The joint report shall also state

whether the parties believe ADR might assist in resolution of this case.

       By no later than November 1, 2019, the parties shall conduct a second in-person meeting

to attempt to settle this case before the deadline for filing dispositive motions. A representative

of each defendant with full settlement authority shall attend the settlement conference. All

parties are required to attend the second settlement conference in person. An updated joint status

report shall be filed no later than November 22, 2019, and shall either confirm the parties’

second good faith attempt at case resolution or update the Court on the status of the intended

second attempt.

       In lieu of one or both of these described case resolution attempts, or in addition, the

parties may request a judicial settlement conference as provided for herein, or may mediate by

agreement without further order, provided the scheduling of any such mediation does not require

the extension of any case management deadline and the mediation is concluded prior to the

deadline for filing dispositive motions. Any request of the parties for a judicial settlement

conference must be made by no later than September 13, 2019, and must also state (i) the

reasons why mediation is not feasible; (ii) their proposed timing for scheduling of the settlement

                                                 –3–
     Case 3:18-cv-01293 Document 14 Filed 02/18/19 Page 3 of 8 PageID #: 33
conference; and (iii) any preference of a particular Magistrate Judge to conduct the settlement

conference.

       The parties’ compliance with this case resolution plan is not optional.



       G. DISCOVERY: The parties shall complete all written discovery and depose all fact

witnesses on or before October 29, 2019. Written discovery should proceed promptly (unless

otherwise provided for herein) and shall be served by no later than April 29, 2019. Discovery is

not stayed during dispositive or other motions, unless ordered by the Court.

       A party may not bring a discovery dispute to the Court for resolution before lead counsel

for that party has held a telephonic or in-person discussion with lead counsel for every one of the

parties adverse to it with respect to the dispute (which, in the case of multiple adverse parties,

may occur separately with different adverse parties) and has made a good-faith effort to resolve

the dispute. Discovery disputes that cannot be resolved after the required discussion(s) should be

brought promptly to the attention of the Magistrate Judge via a request for a discovery

conference.

       It will be within the Magistrate Judge’s discretion whether to allow for the filing of

discovery-related motions. All discovery motions shall be filed by no later than October 29,

2019. In connection with any discovery conference or discovery motion, the applicable parties

shall file a joint discovery dispute statement, which describes the specific discovery request(s) in

dispute and details each party’s position with supporting fact and legal authorities. The joint

discovery dispute statement shall certify that lead counsel for every applicable party held the

aforementioned telephonic or in-person discussion(s) and made a good faith effort to resolve

each discovery dispute presented in the statement. If the joint statement is sufficiently detailed,

any party may adopt by reference the joint statement for purposes of Local Rule 7.01(a)(2) or (a)

                                                –4–
     Case 3:18-cv-01293 Document 14 Filed 02/18/19 Page 4 of 8 PageID #: 34
(3), but must clearly state in the filing (made in accordance with any timing requirements set

forth in Local Rule 7.01(a)(3)) that the joint statement is adopted as the party’s memorandum of

law or response, as the case may be.



        H. MOTIONS TO AMEND OR TO ADD PARTIES: Any motions to amend or to

add parties shall be filed by no later than June 10, 2019 and must comply with Local Rules 7.01

and 15.01.



        I. DISCLOSURE AND DEPOSITIONS OF EXPERTS: The plaintiff shall identify and

disclose all expert witnesses and expert reports on or before November 19, 2019. The defendant

shall identify and disclose all expert witnesses and reports on or before December 19, 2019.

Rebuttal experts shall be permitted only by leave of court. Unless otherwise provided for in a

separate pretrial order, supplemental expert disclosures, which specifically include, but are not

limited to, any supplemental information to expert reports, must be made in accordance with

Rule 26(a) and (e). Supplemental expert opinions or other expert disclosures not timely disclosed

may be excluded at trial. See Local Rule 39.01(c)(5)(C). Expert depositions shall be completed

by February 19, 2020.



        J. SUBSEQUENT CASE MANAGEMENT CONFERENCE. A subsequent case

management conference shall be held telephonically on July _______, 2019, to address: status of

discovery (including any known or anticipated discovery issues or disputes); prospect for

settlement (including propriety of ADR); and, any other appropriate matters. Plaintiff’s counsel

shall initiate the call.



                                               –5–
     Case 3:18-cv-01293 Document 14 Filed 02/18/19 Page 5 of 8 PageID #: 35
       K. DISPOSITIVE MOTIONS: As provided above, the parties must attempt to resolve the

case prior to the filing of dispositive motions. Dispositive motions shall be filed by no later than

April 1, 2020. Responses to dispositive motions shall be filed within 28 days after the

filing of the motion. Briefs or memoranda of law in support of or in opposition to a dispositive

motion shall not exceed 25 pages. Optional replies may be filed within 14 days after the filing of

the response and shall not exceed 5 pages. No motion for partial summary judgment shall be

filed except by permission of the Court. Any party wishing to file such a motion shall first file a

separate motion that gives the justification for filing a partial summary judgment motion in terms

of overall economy of time and expense for the parties, counsel, and the Court.



       L. ELECTRONIC DISCOVERY. If the parties have reached an agreement on how

to conduct electronic discovery, Administrative Order No.174-1 need not apply to this case. Any

agreement between the parties to address the topics provided by Administrative Order No. 174-1

must be reduced to writing, signed by counsel, and either filed as a stipulation of agreed-upon

electronic discovery procedures, or, if the parties request court approval, submitted as a proposed

agreed order with an accompanying motion for approval. In the absence of an agreement, the

default standards of Administrative Order No. 174-1 will apply.



       M. MODIFICATION OF CASE MANAGEMENT ORDER. Any motion to modify

the case management order or any case management deadline shall be filed at least seven (7)

days in advance of the earliest impacted deadline. Unless a joint motion, the motion for

modification must include a statement confirming that counsel for the moving party has

discussed the requested modification or extension with opposing counsel and whether or not

there is any objection to the requested modification or extension. The motion for modification

                                                –6–
     Case 3:18-cv-01293 Document 14 Filed 02/18/19 Page 6 of 8 PageID #: 36
must also include: (i) the trial date and all deadlines, even unaffected deadlines, so that it will not

be necessary for the Court to review one or more previous case management orders in

consideration of the motion and (ii) a statement that the requested extension will still conform to

the requirements of Local Rule 16.01(h)(1) that no dispositive motion deadline, including

response and reply briefs, shall be later than 90 days in advance of the trial date. Motions for

extensions should also detail the moving party’s efforts at diligently complying with the

originally schedule deadline and the facts demonstrating good cause for modification of the

deadline as required by Fed. R. Civ. P. 16(b)(4).



        N. ESTIMATED TRIAL TIME AND TARGET TRIAL DATE: The jury trial of this

action is expected to last approximately four days.1 A trial date no earlier than September 15,

2020 is respectfully requested.



        It is so ORDERED.


                                                                      BARBARA D. HOLMES
                                                                     United States Magistrate Judge




1 The parties were also reminded during the case management conference of their option to consent to final
  disposition by the Magistrate Judge pursuant to Fed. R. Civ. P. 73 and Local Rule 73.01. As discussed, if the
  parties wish to utilize this option, they may jointly complete and electronically file the form Notice, Consent and
  Reference of a Civil Action to a Magistrate Judge found on the Court’s website under the link for Forms. Not
  consenting will not result in any adverse consequences, and the Notice should be filed only if all parties consent
  to final disposition by the Magistrate Judge.

                                                        –7–
      Case 3:18-cv-01293 Document 14 Filed 02/18/19 Page 7 of 8 PageID #: 37
Respectfully submitted,

MACPHERSON & YOUMANS                             HUDSON, REED & MCCREARY, PLLC

by     s/ Robert D. MacPherson                   by     s/ E. Evan Cope
Robert D. MacPherson, BPR #022516                Josh A. McCreary, BPR #019498
MacPherson & Youmans                             E. Evan Cope, BPR #021436
119 Public Square                                Hudson, Reed & McCreary, PLLC
Lebanon, Tennessee 37087                         16 Public Square North
Telephone: (615) 444-2300                        Post Office Box 884
email: rdmacpherson@macyolaw.com                 Murfreesboro, Tennessee 37133
Attorney for the plaintiff                       Telephone: (615) 893-5522
                                                 email: jmccreary@mborolaw.com
                                                        ecope@mborolaw.com
                                                 Attorneys for the defendants

                                CERTIFICATE OF SERVICE
       I hereby certify that, on the 18th day of February, 2019, service of a copy hereof was made
upon Filing Users through the Electronic Filing System. The specific persons upon whom service
is made are Josh A. McCreary and E. Evan Cope, Hudson, Reed & McCreary, PLLC,
16 Public Square North, Post Office Box 884, Murfreesboro, Tennessee 37133, attorneys for the
defendants.
                                                   by     s/ Robert D. MacPherson
                                                   Robert D. MacPherson
,




                                              –8–
     Case 3:18-cv-01293 Document 14 Filed 02/18/19 Page 8 of 8 PageID #: 38
